ON MOTION EOR REHEARING.
The language in the opinion, ruling that the petition was not defective because of its failure to allege that more than 75 per cent., or more than 50, of the employees of the company were insured, has been substituted for the language first used by this court. The plaintiff having attached a copy of the policy of insurance to the petition and alleged a prima facie case, the burden of showing how many of the employees in question were insured was upon the insurance company.

Rehearing denied.